                  Case 2:19-mj-00468-NJK Document 1 Filed 06/18/19 Page 1 of 3
12C
                                     UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH
                      Petition and Order for Warrant for Offender Under Supervision

Name of Offender: Thomas Richard Dale Goatz                        Docket Number: 2:11CR00888-002
                                                                                  2:19-mj-00468-NJK
Name of Sentencing Judicial Officer:         Honorable Ted Stewart
                                             Senior U.S. District Judge

Date of Original Sentence: June 4, 2012
Original Offense: Possession of Stolen Firearms
Original Sentence: 30 Months BOP Custody/36 Months Supervised Release

Date of Violation Sentence: January 16, 2018
Violation Sentence:         Time Served (77 days)/24 Months Supervised Release

Type of Supervision: Supervised Release                      Supervision Began: January 25, 2018

                                     PETITIONING THE COURT
☒ To issue a warrant to be placed as a detainer and toll the supervision term; Clark County Detention Center,
  Las Vegas, Nevada
      Last known address: 1664 South Village Lane, Orem, Utah 84058



                                                     CAUSE

The probation officer believes that the offender has violated the conditions of supervision as follows:

Allegation No. 1: On or about June 17, 2019, the defendant left the judicial district without permission of the
court or probation officer and went to Las Vegas, Nevada.

Evidence in support of this allegation consists of booking records from Clark County Detention Center in Las
Vegas, Nevada.

Allegation No. 2: On or about June 17, 2019, the defendant committed another federal, state, or local crime, to
wit: battery resulting in substantial bodily harm.

Evidence in support of this allegation consists of booking records from Clark County Detention Center in Las
Vegas, Nevada.

                                          I declare under penalty of perjury that the foregoing is true and correct.


                                                                            ____________________________
                                                                         by Rick Law
                                                                            U.S. Probation Officer
                                                                            June 17, 2019
                Case 2:19-mj-00468-NJK Document 1 Filed 06/18/19 Page 2 of 3
PROB 12C
D/UT 03/19
                                                                               Thomas Richard Dale Goatz
                                                                                       2:11CR00888-002




THE COURT ORDERS:

X The issuance of a warrant be placed as a detainer and tolling
☐
  of the supervision term
☐ The issuance of a summons
☐ No action
☐ Other
                                                                  Honorable Ted Stewart
                                                                  Senior United States District Judge

                                                                  Date:   June 17, 2019
Case 2:19-mj-00468-NJK Document 1 Filed 06/18/19 Page 3 of 3




                                                 2:19-mj-00468-NJK
